Citation Nr: 1607538	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a schedular rating in excess of  20 percent for tendinitis, infraspinatus, left shoulder (minor).

2. Entitlement to a rating in excess of 20 percent for right shoulder (major)
impingement.

3. Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 11, 1987 to September 18, 1987, and from January 29, 2009 to April 24, 2009, on active duty in the U.S. Army from March 18, 1988 to June 1, 1992, from January 27, 1994 to January 26, 1997 and from November 6, 2009 to July 29, 2010, and on active duty in the U.S. Air Force from May 15, 1993 to November 19, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2011 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) , 5103A (West 2014); 38 C.F.R. § 3.159(c)  (2014). 

In the Veteran's June 2014 substantive appeal (VA form 9), he requested a Travel Board hearing at his local RO office. 

As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity. 

Notification of the date and time of the 
hearing shall be sent to the Veteran at his latest address of record, as well as to his representative. After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




